Citation Nr: 0943866	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  06-14 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a psychiatric 
disability. 


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel






INTRODUCTION

The appellant appears to have had service in the United 
States Marine Corps Reserve from July 1966 to July 1972 and 
in the Rhode Island Army National Guard from July 1986 to 
April 1987, including a verified period of active duty for 
training (ACDUTRA) from July 1966 to March 1967.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 2005 rating decision in which the RO denied 
service connection for hysterical personality.  Later that 
month, the appellant filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in April 2006, and the 
appellant filed a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals) in May 2006.  A 
supplemental SOC (SSOC) was issued in June 2009.

To more accurately reflect the appellant's contentions and 
the evidence in this case, the Board has recharacterized the 
issue on appeal as reflected on the title page.  

In April 2009, the appellant testified during a hearing 
before a Decision Review Officer (DRO) at the RO; and in July 
2009, he testified during a videoconference hearing before 
the undersigned Veterans Law Judge.  Transcripts of those 
hearings are of record.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.  

2.  The appellant was not diagnosed with y psychiatric 
disability during a period of active duty for training.  

3.  While the appellant appears to have current psychiatric 
disability-variously diagnosed as  schizoaffective disorder 
and schizophrenia-there  is no competent, credible evidence 
or opinion that any such current disability (a disease) was 
first manifested during any period of active duty for 
training, or is  otherwise medically related to the 
appellant's reserve and/or National Guard Service.


CONCLUSION OF LAW

The criteria for service connection for psychiatric 
disability are not met.  38 U.S.C.A. §§ 101, 1110, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.6, 
3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a September 2005 pre-rating letter  provided 
notice to the appellant explaining what information and 
evidence was needed to substantiate the claim for service 
connection, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  The December 2005 rating decision 
reflects the initial adjudication of the claim after issuance 
of the September 2005 letter.  

Post rating, a March 2006 letter provided the appellant with 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  After issuance of the March 2006 letter, 
and opportunity for the appellant to respond, the April 2006 
SOC and June 2009 SSOC reflect readjudication of the claim.  
Hence, the appellant is not shown to be prejudiced by the 
timing of the latter notice.  See Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in an SOC or SSOC, is sufficient to cure a timing 
defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of service, 
VA and private treatment records.  Also of record and 
considered in connection with the appeal are the transcripts 
of the appellant's April 2009 DRO and July 2009 Board 
hearings, along with various written statements provided by 
the appellant, and purportedly by others written on his 
behalf.  The Board also finds that no additional RO action to 
further develop the record is warranted. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matter on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).




II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The Board observes that, with respect to the appellant's 
reserve and National Guard service, the applicable laws and 
regulations permit service connection only for disability 
resulting from disease or injury incurred or aggravated while 
performing ACDUTRA or from injury incurred or aggravated 
while performing inactive duty for training (INACDUTRA).  See 
38 U.S.C.A. § 101(22), (24); 38 C.F.R. § 3.6.

In statements and testimony, the appellant asserts that he 
has a psychiatric disorder as a result of secretly being 
given antipsychotics and bad medicine against his will and 
knowledge during his service, and as a result of being beaten 
and called a potential assassin during his service, including 
during ACDUTRA.

Service treatment records reflect no psychiatric complaint, 
finding or diagnosis. While the  appellant did report having 
nervous trouble on a report of medical history filled out in 
connection with his enlistment in 1966, psychiatric 
evaluation at that time was normal.  The appellant was 
examined in February 1967, before he was released from his 
initial period of ACDUTRA.  At that time, psychiatric 
evaluation was again normal.  On annual reserve physical in 
August 1971, the appellant reported having no nervous 
trouble; psychiatric evaluation was normal.  

The appellant was admitted to Eastern State Hospital in May 
1973 (not during any  verified  period of ACDUTRA).  It was 
noted that this was his first admission.  The appellant told 
hospital staff that he was nervous during childhood.  The 
appellant's father also stated that the appellant had always 
been nervous.  After examination and a period of 
hospitalization, the appellant was diagnosed with hysterical 
personality.  It was the impression of the staff that 
although the appellant was not presently psychotic, he went 
back and forth into a somewhat pre-psychotic state.  

In July 1986, a private physician's impression was that the 
appellant's history and clinical features suggested a 
secondary mood/thought disorder related to subclinical 
seizure disorder or neonatal birth trauma.  The major 
features included the history of febrile seizures, findings 
of persistent abnormal mannerisms, the background history of 
hyperactivity, and the appellant's constant failure in any 
goal-directed endeavor.  

At different times in the mid-1980's, the appellant was 
diagnosed with atypical psychoses, chronic paranoid 
schizophrenia, and schizotypal personality disorder.  It was 
noted that his decline in function began around 1973.  More 
recent records show diagnoses of schizoaffective disorder and 
schizophrenia.  

As noted above, service connection  is only available for 
reservists and National Guardsman if current psychiatric 
disability (a disease) was manifested during  a period of 
ACDUTRA.  In this case,  no psychiatric problems were shown 
during a period of ACDUTRA.  The earliest diagnosis of any 
psychiatric problem is the assessment of hysterical 
personality on the Veteran's first psychiatric 
hospitalization, in 1973.   However, this was not during a 
verified period of ACDUCTRA.   In any event, congenital or 
developmental abnormalities, such as personality disorders-
to include hysterical personality, and schizotypal 
personality disorder-are not considered "diseases or 
injuries" within the meaning of applicable legislation and, 
hence, do not constitute disabilities for VA compensation 
purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2009). 

Latter references to atypical psychoses, and, more recently 
(pertinent to the current claim) schizoaffective disorder and 
schizophrenia, are reflective of psychiatric disability for 
which VA compensation is payable.  However,  none of the 
medical records reflecting any such diagnoses  include any 
medical comment or opinion  that even suggests that a current 
psychiatric disability was manifested during  ACDUTRA, or 
that there otherwise exists a medical relationship between 
any such disability and the appellant's reserve and/or 
National Guard service.  Moreover, the appellant has not 
presented or identified any such competent, credible evidence 
or opinion to support such a finding.

As regards the latter point, the Board notes that the 
appellant has submitted numerous hand-written letters 
purportedly written by friends, acquaintances, physicians, 
and military officers.  However, these handwritten letters 
are afforded no probative weight, as they all appear to have 
been written by the same person rather than the purported 
authors.  In this regard, all of the letters are hand-written 
in what appears to be very similar handwriting.  Many of the 
letters are written on similar yellow lined paper.  The 
writing style in many of the letters is also similar, and 
many of letters duplicate information is found in letters 
from purportedly different authors.  For example, different 
authors write that the appellant is actually related to 
famous people like Winston Churchill, that "jealous" people 
had the appellant demoted in ROTC even though he was the 
greatest Army intelligence officer ever, and that the 
appellant was very "prophetic" in predicting future events.  
Moreover, some of the letters are internally inconsistent.  
For example, a letter dated in 1967, purportedly written by a 
"lawyer student," references the appellant's disability 
claim with VA; however, the appellant filed claim with VA for 
disability benefits in 2005, almost 40 years after the date 
of the letter.   The Board also notes that comment noted in a 
January 2009 private treatment record-that the appellant was 
then on probation for filing false documents with a public 
official-casts further doubt on the veracity and 
authenticity of this evidence.

For these reasons, the Board finds that the various letters 
purportedly furnished  on the appellant's behalf t do not 
constitute competent, credible evidence in support of the 
appellant's claim.

Further, as regards the appellant's own assertions,  the 
Board emphasizes that this claim turns on the medical matter 
of whether there exists a relationship between current  
psychiatric disability and  service is a  matter within the 
province of trained medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As the appellant is 
not shown to be other than a layperson without  appropriate 
medical training and expertise, he is not competent to render 
a probative (persuasive) opinion on the medical matter on 
which this claim turns.  See, e.g., Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  Hence, the lay 
assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim 
for service connection for psychiatric disability  must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as no competent, credible evidence 
supports the claim,  that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for psychiatric disability is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


